DETAILED ACTION
This office action is in response to the above identified application filed on September 30, 2020. The application contains claims 1-20. 
Claims 1-20 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The present application, filed on 09/30/2020, claims foreign priority to 2020110749, filed on 03/13/2020.

Claim Interpretation
The “data storage system” as recited in claims 12-19 have been interpreted to include hardware structure based on the following quote from the Background section of the specification on page 1, lines 15-17. It is based on this interpretation that claims 12-19 are not rejected under 35 U.S.C. 101 because the claimed invention is directed to a machine that falls within at least one of the four categories of patent eligible subject matter.
"Data storage systems are arrangements of hardware and software that may include one or more storage processors coupled to non-volatile data storage drives, such as solid state drives and/or magnetic disk drives."

Claim Objections
Claims 1, 2, 5, 9, 11-13, 16, and 20 are objected to because of the following informalities:
Claims 1, 2, 5, 11-13, 16, and 20 each recite "non-volatile storage" or "non-volatile data storage" or both. It is unclear whether the two terms refer to the same storage or two separate storages. Please clarify and ensure proper antecedent basis is referenced when each term is used subsequently.   
Claim 2, line 23: “the locations” lacks antecedent basis
Claim 9, lines 27-28: “the deduplication index” ought to read “the deduplication index segment” 
Claim 13, line 4: “the locations” lacks antecedent basis
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-11 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the data storage system" in line 30.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 3 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 4 recites the limitation "the open deduplication index" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 4 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 5 recites the limitation "the open deduplication index" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 5 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 15 recites the limitation "the open deduplication index" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 15 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 16 recites the limitation "the open deduplication index" in line 23.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 16 is indefinite and rejected under 35 U.S.C. 112(b).
Dependent claims 6-11 are also rejected for inheriting the deficiency from claim 5.
Dependent claims 17-19 are also rejected for inheriting the deficiency from claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 12, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 20120166401 A1).

With regard to claim 1,
Li teaches 
a method (Abstract) comprising: 
generating a deduplication index having multiple entries, each entry storing a digest of a data block that was previously stored in non-volatile storage and a pointer to a location in non-volatile storage at which the data block was previously stored, wherein the entries of the deduplication index are divided into a plurality of deduplication index segments (Fig. 5; [0043]: step 520 teaches generating a deduplication index. Fig. 2-4; [0034]-[0037]: Fig. 4 shows multiple entries and each entry includes a hash value and a chunk ID, wherein hash value corresponds to “digest” and chunk ID correspond to “pointer” because chunk ID identifies the location of a chunk in a chunk store. Fig. 1 and 2: chunk store 118 stores received data chunks and corresponds to “non-volatile storage”. [0020]: partition the global hash index into a number of subspaces. Subspaces 1-m shown in Fig. 2 corresponds to “a plurality of deduplication index segments”); 
storing a resident subset of the deduplication index segments in memory ([0020]; [0032]: load a subspace or part of a subspace into memory corresponds to “storing a resident subset of the deduplication index segments in memory”); 
storing a non-resident subset of the deduplication index segments in non-volatile data storage ([0020]; [0032]: store the subspaces indexes in a secondary device, such as a hard disk, corresponds to "storing a non-resident subset of the deduplication index segments", wherein hard disk is an example of “non-volatile data storage”); and 
performing data deduplication for each subsequently received data block for which a digest is generated that matches any one of the digests stored in the entries of the deduplication index segments that are contained in the resident subset of the deduplication index segments (Fig. 5; [0039]: calculate chunk hash for each received chunk, wherein chunk hash corresponds to "digest". [0040]: check the chunk hash against a current cache of the hash index service in the memory at step 508. If the chunk hash exists in the current cache of the hash index service, return the associated chunk ID of the prior chunk at step 512. Fig. 1; [0026]: if the chunk hash 114 already exists in the hash index service 116, a duplicated copy of the chunk 110 is considered to have been already deposited in the chunk store 118, and the current chunk need not to be further stored. Instead, any reference to this chunk may simply refer to the prior, existing chunk. Hence, “performing data deduplication for each subsequently received data block”).

With regard to claim 2,
Li teaches 
the method of claim 1, wherein each deduplication index segment is made up of entries containing digests generated from data blocks received and stored in the non- volatile data storage during a corresponding one of multiple preceding time periods, together with pointers to the locations in non-volatile data storage at which those data blocks were stored ([0030]: partition the namespace into time ranges and treat every time range as a subspace, wherein every time range corresponds to “a corresponding one of multiple preceding time periods”. All other limitations have been discussed in the parent claim).

With regard to claim 12,
Li teaches 
a data storage system (Fig. 8) comprising: 
at least one storage processor including processing circuitry and a memory (Fig. 8: Processing Units 820 and System Memory 830); 
a plurality of data storage drives communicably coupled to the storage processor ([0105]: storage units inherently teaches “data storage drives”); and 
wherein the memory has program code stored thereon, wherein the program code, when executed by the processing circuitry, causes the processing circuitry to: 
generate a deduplication index having multiple entries, each entry storing a digest of a data block that was previously stored in non-volatile storage and a pointer to a location in non-volatile storage at which the data block was previously stored, wherein the entries of the deduplication index are divided into a plurality of deduplication index segments (Fig. 5; [0043]: step 520 teaches generating a deduplication index. Fig. 2-4; [0034]-[0037]: Fig. 4 shows multiple entries and each entry includes a hash value and a chunk ID, wherein hash value corresponds to “digest” and chunk ID correspond to “pointer” because chunk ID identifies the location of a chunk in a chunk store. Fig. 1 and 2: chunk store 118 stores received data chunks and corresponds to “non-volatile storage”. [0020]: partition the global hash index into a number of subspaces. Subspaces 1-m shown in Fig. 2 corresponds to “a plurality of deduplication index segments”), 
store a resident subset of the deduplication index segments in memory ([0020]; [0032]: load a subspace or part of a subspace into memory corresponds to “storing a resident subset of the deduplication index segments in memory”), 
store a non-resident subset of the deduplication index segments in non-volatile data storage ([0020]; [0032]: store the subspaces indexes in a secondary device, such as a hard disk, corresponds to "storing a non-resident subset of the deduplication index segments", wherein hard disk is an example of “non-volatile data storage”), and 
perform data deduplication for each subsequently received data block for which a digest is generated that matches any one of the digests stored in the entries of the deduplication index segments that are contained in the resident subset of the deduplication index segments (Fig. 5; [0039]: calculate chunk hash for each received chunk, wherein chunk hash corresponds to "digest". [0040]: check the chunk hash against a current cache of the hash index service in the memory at step 508. If the chunk hash exists in the current cache of the hash index service, return the associated chunk ID of the prior chunk at step 512. Fig. 1; [0026]: if the chunk hash 114 already exists in the hash index service 116, a duplicated copy of the chunk 110 is considered to have been already deposited in the chunk store 118, and the current chunk need not to be further stored. Instead, any reference to this chunk may simply refer to the prior, existing chunk. Hence, “performing data deduplication for each subsequently received data block”).

With regard to claim 13,
Li teaches 
the data storage system of claim 12, further comprising: wherein each deduplication index segment is made up of entries containing digests generated from data blocks received and stored in the non- volatile data storage during a corresponding one of multiple preceding time periods, together with pointers to the locations in non-volatile data storage at which those data blocks were stored ([0030]: partition the namespace into time ranges and treat every time range as a subspace, wherein every time range corresponds to “a corresponding one of multiple preceding time periods”. All other limitations have been discussed in the parent claim).

With regard to claim 20,
Li teaches 
a computer program product including a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed on processing circuitry (Fig. 8: Processing Units 820), cause the processing circuitry to perform the steps of: 
generating a deduplication index having multiple entries, each entry storing a digest of a data block that was previously stored in non-volatile storage and a pointer to a location in non-volatile storage at which the data block was previously stored, wherein the entries of the deduplication index are divided into a plurality of deduplication index segments (Fig. 5; [0043]: step 520 teaches generating a deduplication index. Fig. 2-4; [0034]-[0037]: Fig. 4 shows multiple entries and each entry includes a hash value and a chunk ID, wherein hash value corresponds to “digest” and chunk ID correspond to “pointer” because chunk ID identifies the location of a chunk in a chunk store. Fig. 1 and 2: chunk store 118 stores received data chunks and corresponds to “non-volatile storage”. [0020]: partition the global hash index into a number of subspaces. Subspaces 1-m shown in Fig. 2 corresponds to “a plurality of deduplication index segments”); 
storing a resident subset of the deduplication index segments in memory ([0020]; [0032]: load a subspace or part of a subspace into memory corresponds to “storing a resident subset of the deduplication index segments in memory”); 
storing a non-resident subset of the deduplication index segments in non-volatile data storage ([0020]; [0032]: store the subspaces indexes in a secondary device, such as a hard disk, corresponds to "storing a non-resident subset of the deduplication index segments", wherein hard disk is an example of “non-volatile data storage”); and 
performing data deduplication for each subsequently received data block for which a digest is generated that matches any one of the digests stored in the entries of the deduplication index segments that are contained in the resident subset of the deduplication index segments (Fig. 5; [0039]: calculate chunk hash for each received chunk, wherein chunk hash corresponds to "digest". [0040]: check the chunk hash against a current cache of the hash index service in the memory at step 508. If the chunk hash exists in the current cache of the hash index service, return the associated chunk ID of the prior chunk at step 512. Fig. 1; [0026]: if the chunk hash 114 already exists in the hash index service 116, a duplicated copy of the chunk 110 is considered to have been already deposited in the chunk store 118, and the current chunk need not to be further stored. Instead, any reference to this chunk may simply refer to the prior, existing chunk. Hence, “performing data deduplication for each subsequently received data block”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20120166401 A1), in view of Sengupta et al. (US 20110276781 A1).

With regard to claim 3,
	As discussed in claim 2, Li teaches all the limitations therein.
	Li does not teach
the method of claim 2, further comprising: 
storing digests generated from subsequently received data blocks that do not match any of the digests contained in the entries of the resident subset of the deduplication index segments into entries of an open deduplication index segment also stored in the memory of the data storage system.
Sengupta teaches
the method of claim 2, further comprising: 
storing digests generated from subsequently received data blocks that do not match any of the digests contained in the entries of the resident subset of the deduplication index segments into entries of an open deduplication index segment also stored in the memory of the data storage system (Fig. 4; [0053]; Fig. 3; [0050]-[0052]; Fig. 5, step 522: insert the hash for a new chunk into the compact index table (arrow ten (10)) if the hash is not found in the look-ahead cache 120 or the compact index table 122, wherein the look-ahead cache 120 corresponds to “the resident subset of the deduplication index segments” and the compact index table 122 corresponds to “an open deduplication index segment” that is “also stored in the memory”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Sengupta to store digests generated from subsequently received data blocks that do not match any of the digests contained in the entries of the resident subset of the deduplication index segments into entries of an open deduplication index segment also stored in the memory of the data storage system. Doing so would reduce the secondary storage device I/O access to improve deduplication performance given tens of terabytes to petabytes of data volume and limited primary storage resources as taught by Sengupta ([0005]; [0007]).

With regard to claim 4,
	As discussed in claim 3, Li and Sengupta teach all the limitations therein.
Sengupta further teaches
the method of claim 3, further comprising: 
performing data deduplication for each subsequently received data block for which a digest is generated that matches any one of the digests in the entries of the open deduplication index (Fig. 3; [0052]: when one or more compact signatures are found in the compact index table 122, the corresponding pointers to the log-structured index are returned (arrow (4a)) and the hash index service uses each pointer (arrow five (5)) to search the log structured index 126 for the full hash value, wherein no new chunk is added and existing chunk is referenced , hence, “performing data deduplication”).

With regard to claim 5,
	As discussed in claim 4, Li and Sengupta teach all the limitations therein.
Li and Sengupta further teach
the method of claim 4, wherein performing data deduplication for each subsequently received data block having a digest matching any one of the digests stored in the entries in the deduplication index segments contained in the resident subset of the deduplication index segments or in the open deduplication index includes storing, in the non-volatile data storage of the data storage system, a pointer to the location in the non-volatile data storage at which a previously received copy of the subsequently received data block was stored (Sengupta, [0003]: identify identical regions of data in one or multiple files, physically store only one unique region (chunk), and maintain a pointer to that chunk in association with the file).

With regard to claim 14,
	As discussed in claim 13, Li teaches all the limitations therein.
	Li does not teach
the data storage system of claim 13, wherein the program code, when executed by the processing circuitry, further causes the processing circuitry to: 
store digests generated from subsequently received data blocks that do not match any of the digests contained in the entries of the resident subset of the deduplication index segments into entries of an open deduplication index segment also stored in the memory of the data storage system.
Sengupta teaches
the data storage system of claim 13, wherein the program code, when executed by the processing circuitry, further causes the processing circuitry to: 
store digests generated from subsequently received data blocks that do not match any of the digests contained in the entries of the resident subset of the deduplication index segments into entries of an open deduplication index segment also stored in the memory of the data storage system (Fig. 4; [0053]; Fig. 3; [0050]-[0052]; Fig. 5, step 522: insert the hash for a new chunk into the compact index table (arrow ten (10)) if the hash is not found in the look-ahead cache 120 or the compact index table 122, wherein the look-ahead cache 120 corresponds to “the resident subset of the deduplication index segments” and the compact index table 122 corresponds to “an open deduplication index segment” that is “also stored in the memory”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Sengupta to store digests generated from subsequently received data blocks that do not match any of the digests contained in the entries of the resident subset of the deduplication index segments into entries of an open deduplication index segment also stored in the memory of the data storage system. Doing so would reduce the secondary storage device I/O access to improve deduplication performance given tens of terabytes to petabytes of data volume and limited primary storage resources as taught by Sengupta ([0005]; [0007]).

With regard to claim 15,
	As discussed in claim 14, Li and Sengupta teach all the limitations therein.
Sengupta further teaches
the data storage system of claim 14, wherein the program code, when executed by the processing circuitry, further causes the processing circuitry to: 
perform data deduplication for each subsequently received data block for which a digest is generated that matches any one of the digests in the entries of the open deduplication index (Fig. 3; [0052]: when one or more compact signatures are found in the compact index table 122, the corresponding pointers to the log-structured index are returned (arrow (4a)) and the hash index service uses each pointer (arrow five (5)) to search the log structured index 126 for the full hash value, wherein no new chunk is added and existing chunk is referenced , hence, “performing data deduplication”).

With regard to claim 16,
	As discussed in claim 15, Li and Sengupta teach all the limitations therein.
Li and Sengupta further teach
the data storage system of claim 15, wherein the program code, when executed by the processing circuitry, causes the processing circuitry to perform data deduplication for each subsequently received data block having a digest matching any one of the digests stored in the entries in the deduplication index segments contained in the resident subset of the deduplication index segments or in the open deduplication index at least in part by causing the processing circuitry to store, in the non-volatile data storage of the data storage system, a pointer to the location in the non-volatile data storage at which a previously received copy of the subsequently received data block was stored (Sengupta, [0003]: identify identical regions of data in one or multiple files, physically store only one unique region (chunk), and maintain a pointer to that chunk in association with the file).

Allowable Subject Matter
Claims 6 and 17 are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-11 and 18-19 each would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims based on their dependencies on claims 6 and 17, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XIAOQIN HU/Examiner, Art Unit 2168  

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168